Curia, per
O’Neall, J.
The first ground of the defendant’s motion makes the question, whether the proof of an endorsement or assignment, in the ordinary way, by proof of the endorser or assignor’s handwriting, is also proof of the date which it bears 7 Generally, when an instrument is proved so as to be read, every thing contained in it is regarded as also proved. When a deed is proved, its consideration and date are also regarded as proved, in contemplation of law. So, in less solemn instruments, where title passes by writing without seal, as in cases of endorsements or assignments, when the instrument is proved its date is also proved. This is, however, not conclusive. For it may be shown, by the party against whom it is offered, that, either by mistake or design, it bears a wrong date. The plaintiff was allowed the full benefit of this, both in proof and before the jury, and having failed, he has no ground to ask for a new trial in this respect. The other two grounds have been so often ruled as the Judge below *135ruled them, that it is unnecessary to make any comment upon them. The motion is dismissed.
Richardson, Evans, Earle, and Butler, JJ., concurred.
Wardlaw, J., dubitante.